per curiam:
Mediante Memorando de 24 de octubre de 1994, el Director de la Oficina de Inspección de Notarías, Ledo. Govén Martínez Suris, nos informó que el abogado-notario Enrique M. Bray Leal no había rendido los índices notariales correspondientes a los meses de enero a mayo de 1994; ello a pesar del requerimiento específico de dicha ofi-cina a esos efectos.(1)
En vista de lo antes mencionado, el 2 de diciembre de 1994, emitimos la siguiente resolución:
Bajo apercibimiento de la imposición de severas, e inmedia-tas, sanciones disciplinarias, tendrá el Ledo. Enrique M. Bray Leal el término improrrogable de veinte (20) días para radicar, ante la Oficina del Director de Inspección de Notarías, todos y cada uno de los índices notariales que no ha radicado y para mostrar causa por la cual este Tribunal no deba suspenderlo del ejercicio de la notaría y/o la abogacía. Resolución de 2 de diciembre de 1994, pág. 1.
Notificado el referido notario con copia de la anterior resolución, procedió a radicar los índices notariales en la mencionada Oficina. En su comparecencia para mostrar causa ante este Tribunal expone, como alegada justifica-ción para su incumplimiento con el mandato de la Ley Notarial de Puerto Rico, la ya gastada excusa de que dicha omisión se debió a la ineficiencia de su entonces secretaria “cuyas habilidades y conocimientos secretariales no corres-pondían a la información contenida en su résumé”. Moción en cumplimiento de orden, pág. 1.
*818HH
En repetidas ocasiones hemos enfatizado que la obligación de los notarios de rendir índices notariales es una de estricto cumplimiento. El notario que incumple con su obligación de rendir índices notariales incurre en conducta que acarrea la imposición de sanciones disciplinarias. In re Gómez Rijos, 129 D.P.R. 811 (1992); In re Cruz Ramos, 127 D.P.R. 1005 (1991); In re Nogueras Cartagena, 127 D.P.R. 574 (1990); In re Serrano Casanova, 124 D.P.R. 800 (1989); In re Bonilla Martínez, 120 D.P.R. 682 (1988); In re Hernández Ramírez, 120 D.P.R. 366 (1988); In re Colón de Zengotita, 116 D.P.R. 303 (1985).
Desde nuestra opinión per curiam en In re Colón de Zengotita, ante, advertimos expresa y enfáticamente a la profesión que habríamos de ser rigurosos en la aplicación de sanciones disciplinarias por el incumplimiento de los deberes notariales. En consecuencia, se suspende al abogado-notario Enrique M. Bray Leal del ejercicio del notariado en Puerto Rico por el término de sesenta (60) días.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Alonso Alonso no intervinieron.

 El notario Bray Leal hizo caso omiso al requerimiento del licenciado Martí-nez Suris; lo cual hizo que dicho funcionario nos informara que, en su opinión, al licenciado Bray Leal “no parece preocuparle el asunto de los índices notariales”.